          Case 1:18-cv-00301-RAL Document 14 Filed 04/21/20 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                              )
                                                              )   Case No. l:18-cv-301
     JAMEL HAMILTON,
                                                              )
                                                              )
                 Petitioner
                                                              )   UNITED STATES MAGISTRATE JUDGE
                                                              )   RICHARD A. LANZILLO
                               V.
                                                              )
                                                              )
     WARDEN OF FCI MCKEAN,
                                                              )   MEMORANDUM OPINION AND
                                                              )   ORDER
                 Respondent
                                                              )


I.       Introduction

         Petitioner Jamel Hamilton (Petitioner), an impate incarcerated at the Federal Correctional

Institution at McKean 1 (FCI-McKean), initiated this action by filing a petition for ~it of habeas

corpus (Petition) pursuant to 28 U.S.C. § 2241. Petitioner contends that the Bureau of Prisons'

(BOP) decision to expel him from the prison's Residential Drug Abuse Program was capricious,

arbitrary, and an abuse of discretion. ECF No. 4 at 2. Because this Court lacks jurisdiction to

review Petitioner's claims, the Petition will be dismissed. 2

IL       Factual and Regulatory Background

         On March 9, 2016, Petitioner pled guilty in the United States District Court for the

District of Maine (the "sentencing court") to conspiracy to possess with the intent to distribute

heroin in violation of21 U.S.C. § 846. See United States v. Hamilton, No. 2:15-cr-38 (D. Me.).

The sentencing court sentenced Petitioner to a term of 84 months in prison, three years of

supervised release, and recommended that he participate in the BOP's Residential Drug Abuse


1
 FCI-McKean is located within the territorial boundaries of the Western District of Pennsylvania. The Warden of
FCI-McKean is the Respondent in this action.
2
  Petitioner and Respondent have consented to the exercise of plenary jurisdiction by a United States Magistrate
Judge, as authorized by 28 U.S.C. § 636(c).

                                                          1
         Case 1:18-cv-00301-RAL Document 14 Filed 04/21/20 Page 2 of 5



Program (RDAP), a substance abuse treatment program for federal inmates with documented

substance abuse problems. Id. See also 18 U.S.C. § 3621(e).

        Shortly after his arrival at FCI-McKean, Petitioner enrolled in RDAP.          By way of

background, there are three essential components to the RDAP program. 28 C.F.R. § 550.53(a).

The first is a residential unit-based component, which involves the inmate completing activities as

assigned by drug abuse treatment specialists and the Drug Abuse Program Coordinator ("DAPC")

in a treatment unit set apart from the general prison population. Id. at§ 550.53(a)(l). Successful

completion of the first component requires (i) satisfactory attendance and participation in all

RDAP activities, and (ii) passing each RDPA testing procedure. Id. at§ 550.53(±). The residential

unit-based component of the treatment program lasts a minimum of 500 hours, over a nine to

twelve-month period. Id.

       Upon successful completion of the unit-based component, some inmates may be referred

to a second component. During this second phase, inmates are given counseling support while

they transition into general population. Id. at § 550.53(a)(2).

       The third and final phase of the RDAP component is community Transitional Drug Abuse

Treatment. Id. at§ 550.53(a)(3). Inmates who have completed the unit-based program and follow-

up treatment and are transferred to community confinement must successfully complete

community-based drug abuse treatment in a community-based program in order to graduate from

the RDAP program. Id.

       Throughout the course of this treatment, prison officials exercise broad discretion in

making RDAP programming decisions. An inmate may be expelled from RDAP because of

disruptive behavior related to the program or unsatisfactory progress in treatment. Id. at §

550.53(g)(l). Ordinarily, an inmate must be given at least one formal warning before being



                                                  2
             Case 1:18-cv-00301-RAL Document 14 Filed 04/21/20 Page 3 of 5



removed from RDAP. Id. at § 550.53(g)(2). But a formal warning is not necessary when the

documented lack of compliance with program standards is of such magnitude that an inmate's

continued presence would create an immediate and ongoing problem for staff and other inmates.

Id.

            If an inmate refuses or fails to complete all aspects of the program, that prisoner fails the

RDAP program and is disqualified from receiving additional incentives under the program. Id.

at § 550.56(a). Among these incentives is the discretion to reduce the sentence of an inmate

convicted of a non-violent offense who successfully completes the RDAP by a period not to

exceed 12 months. See 18 U.S.C. § 3621(e)(2)(B); 28 C.F.R. § 550.55. However, there are no

guarantees that any particular prisoner will be enrolled in the RDAP program, complete the

program, or ultimately receive a sentence reduction.

           In this case, Petitioner entered the unit-based portion of the program on June 7, 2017. On

or about April 5, 2018, the BOP expelled Petitioner from the RDAP program after citing him for

importing "hard contraband" such as "cell phones" and "illicit substances/tobacco" into the

RDAP unit. See ECF No. 12-2 at 8-9, 11. After pursuing his administrative remedies with the

BOP, Petitioner filed the instant§ 2241 Petition. Petitioner maintains that the BOP's decision

was "arbitrary, capricious and conscience shocking" because it expelled him from the program

without providing a formal warning or intervention, as ordinarily required by 28 C.F .R. § 550.53 .3




3
    In pertinent part, 28 C.F.R. § 550.53(g)(2) states:

                 Ordinarily, inmates must be given at least one formal warning before removal from
                 RDAP. A formal warning is not necessary when the documented lack of compliance
                 with the program standards is of such magnitude that an inmate's continued presence
                 would create an immediate and ongoing problem for staff and other inmates.


                                                           3
        Case 1:18-cv-00301-RAL Document 14 Filed 04/21/20 Page 4 of 5



III.   Analysis

       Petitioner's sole allegation in this action is that the BOP's decision to expel him from the

RDAP program was, arbitrary, capricious, and an abuse of the agency's discretion under 18 U.S.C.

§ 3621 and 28 C.F.R. § 550.553. Such claims are ordinarily governed by the Administrative

Procedures Act ("APA"), 5 U.S.C. § 706, which requires a reviewing court to set aside agency

decisions that are "arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law:" Id. at § 706(2)(A). Notably, however, "Congress has expressly foreclosed judicial

review of the BO P's individual RDAP placement decisions." Dababneh v. Warden Loretto FCI,

792 Fed Appx. 149, 151 (3d Cir. 2019). Specifically, "18 U.S.C. § 3625 provides that the judicial

review provisions of the APA do not apply to 'any determination, decision, or order' made

pursuant to 18 U.S.C. §§ 3621." Id. Thus, because the BOP's substantive decision to remove

Petitioner from the RDAP is "not subject to judicial review," this Court is foreclosed from

considering Petitioner's challenge to the BOP's decision to expel him from the program. Id. (citing

Reeb v. Thomas, 636 F.3d 1224, 1227 (9th Cir. 2011); Standifer v. Ledezma, 653 F.3d 1276, 1279

n.3 (10th Cir. 2011) ("To the extent Standifer challenges only the BOP's decision regarding his

eligibility for RDAP participation, his argument is expressly foreclosed by 18 U.S.C. § 3625,

which prohibits judicial review under the AP A of RDAP placement decisions.").

        Even where judicial review under the AP A is specifically excluded by statute, courts may

still review allegations that "BOP action violates the United States Constitution, see Webster v.

Doe, 486 U.S. 592, 603-04 (1988), or is contrary to established federal law, see Neal v. United

States, 516 U.S. 284, 295 (1996)." Id. While the "introduction" section of his Petition contains

an isolated reference to "substantive due process," see ECF No. 4 at 2, Petitioner has made no




                                                4
           Case 1:18-cv-00301-RAL Document 14 Filed 04/21/20 Page 5 of 5



attempt to develop that claim in either his Petition or his reply brief. 4 Nor has Petitioner described

any conduct that might be described as so "conscience-shocking" as to support a substantive due

process claim. Dababneh, 792 Fed. Appx. at 151 (noting that an inmate must allege conduct that

is "arbitrary, frivolous, or without a rational relationship to valid penal concerns" to sustain a

substantive due process claim). 5 Rather, his entire argument is that the BOP abused its discretion

under 28 C.F.R. § 550.553 by failing to give him an intervention or formal warning before

expelling him from the RDAP program. Because review ofl:his claim is foreclosed by 18 U.S.C.

§ 3625, Petitioner's § 2241 Petition must be dismissed.

IV.      Conclusion

         For the foregoing reasons, it is hereby ordered that Petitioner's petition for writ of habeas

corpus is denied. 6



                                                    ~tl                               _,.&(
                                                         RICHARD A. LA~LLO
                                                         United States Magistrate Judge

Dated: April 21, 2020




4
  The lone reference to a constitutional right appearing in any of Petitioner's filings consists of the following
statement: "[T]he BOP's decision to expel Mr. Hamilton from the RDAP program without a single intervention or
formal warning, in violation of C.F.R. § 550.553 was indeed arbitrary, capricious, and an abuse of discretion as well
as conscience-shocking resulting in a violation of Mr. Hamilton's right to substantive due process."

5
  The Court of Appeals for the Third Circuit also stated, albeit in dicta, that it is "doubtful[] ... that prisoners have a
[substantive due process] interest in RDAP participation." Dababneh, 792 Fed. Appx. at 151. Other courts have
reached the same conclusion. See; e.g., Heard v. Quintana, 184 F. Supp. 3d 515, 519 (E.D. Ky. 2016) (removal
from the RDAP does not deprive an inmate of either procedural or substantive due process); Bermudez v. Warden,
FCI Allenwood-Low, 2017 WL 2473294, at *2 (M.D. Pa. June 8, 2017) (same).

6
  Because "[ f]ederal prisoner appeals from the denial of a habeas corpus proceeding are not governed by the
certificate of appealability requirement," the Court need not make a certificate of appealability determination in this
matter. Williams v. McKean, 2019 WL 1118057, at *5 n. 6 (W.D. Pa. Mar. 11, 2019) (citing United States v.
Cepero, 224 F.3d 256, 264-65 (3d Cir. 2000), abrogated on other grounds by Gonzalez v. Thaler, 565 U.S. 134
(2012)); 28 U.S.C. § 2253(c)(l)(B).

                                                             5
